Exhibit 10.1

 

iVOW, Inc.

11455 El Camino Real, Suite 140

San Diego, CA 92130

 

April 19, 2006

 

Michael H. Owens, M.D.

11455 El Camino Real, Suite 140

San Diego, CA 92130

 

Dear Dr. Owens:

 

On behalf of iVOW, Inc. (the “Company”), I am pleased to offer you the following
compensation package in consideration of your continued service as the Company’s
President and Chief Executive Officer. In consideration for this compensation
package, you agree to the best of your ability and experience that you will at
all times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Board of Directors of the Company (the
“Board”).

 

1.                                       Compensation. You will be paid an
annual salary of $250,000 (the “Base Salary”), effective as of April 1, 2006.
Your salary will be payable in accordance with the Company’s regular payroll
policy. In addition to the Base Salary, you will be eligible to receive an
annual bonus of up to $100,000, of which $75,000 is tied to the Company’s
satisfaction of the 2006 Budget presented to the Board and the remaining $25,000
is to be paid at the discretion of the Board of Directors based on your
performance.

 

2.                                       Stock Option Grant. Contingent upon
approval by the Company’s stockholders at the next annual meeting of
stockholders of an increase in the number of shares available for issuance or
award under the Company’s 1997 Stock Option/Stock Issuance Plan (the “Plan”),
you will be granted an option (“Option”) to purchase 210,389 shares of Company
common stock under the Plan. The Option shall provide for monthly vesting over a
four-year period. The per share exercise price of the option shares shall be
equal to the fair market value of a share of Company common stock on the date of
the option grant, which is anticipated to be the date of the stockholder
approval or as soon as administratively possible after stockholder approval. In
the event the stockholders to do not approve an increase in the Plan’s allowable
shares at the next annual meeting, you will not be granted the Option but
instead will be granted 70,130 restricted shares (“Restricted Stock”) of Company
common stock under the Plan. The Company shall have a right to reacquire any
shares at no cost to the extent such reacquisition right has not expired as of
the date of your termination. The reacquisition right will expire pro rata on a
quarterly basis over a four-year period or as otherwise provided in the Plan.
The Company will permit you to defer delivery and taxation of the Restricted
Stock if you request such deferral. Any such deferral must be consistent with
the terms of the Plan and applicable law.

 

--------------------------------------------------------------------------------


 

3.                                       Retention Agreement. The Company will
provide you a Retention Agreement, attached hereto as Exhibit A, which will
entitle you to (i) one year salary severance and COBRA coverage in the event
that your employment with the Company is terminated without Cause (as defined in
the Retention Agreement) or you resign following an event that qualifies as an
Involuntary Termination (as defined in the Retention Agreement) within twelve
months following a Change of Control (as defined in the Retention Agreement) or
(ii) six month salary severance and COBRA coverage in the event that your
employment with the Company is terminated without Cause or you resign following
an event that qualifies as an Involuntary Termination that occurs prior to a
Change of Control.

 

4.                                       Benefits.

 

(a)                                  Insurance Benefits. The Company will
provide you with the opportunity to participate in the standard benefits plans
currently available to other Company employees, subject to any eligibility
requirements imposed by such plans.

 

(b)                                 Vacation; Sick Leave. You will be entitled
to four weeks paid vacation and paid time off for sick leave according to the
Company’s standard policies.

 

5.                                       Confidential Information and Invention
Assignment Agreement. You hereby acknowledge and agree to continue to be bound
by the terms of the Company’s Confidential Information and Invention Assignment
Agreement (the “Confidentiality Agreement”).

 

6.                                       At-Will Employment. Your employment
with the Company is on an “at will” basis, meaning that either you or the
Company may terminate your employment at any time for any reason or no reason,
without further obligation or liability.

 

7.                                       No Conflicting Obligations. You
understand and agree that by accepting this offer, you represent to the Company
that your performance will not breach any other agreement to which you are a
party and that you have not, and will not during the term of your employment
with the Company, enter into any oral or written agreement in conflict with any
of the provisions of this letter or the Company’s policies. You are not to bring
with you to the Company, or use or disclose to any person associated with the
Company, any confidential or proprietary information belonging to any former
employer or other person or entity with respect to which you owe an obligation
of confidentiality under any agreement or otherwise. The Company does not need
and will not use such information and we will assist you in any way possible to
preserve and protect the confidentiality of proprietary information belonging to
third parties. Also, we expect you to abide by any obligations to refrain from
soliciting any person employed by or otherwise associated with any former
employer and suggest that you refrain from having any contact with such persons
until such time as any non-solicitation obligation expires.

 

8.                                       Entire Agreement. This letter together
with the Confidentiality Agreement sets forth the entire agreement and
understanding between you and the Company relating to your employment and
supersedes all prior agreements and discussions between us. This letter may not
be modified or amended except by a written agreement signed by the Chairman of
the Board of the

 

2

--------------------------------------------------------------------------------


 

Company. This letter will be governed by the laws of the State of California
without regard to is conflict of laws provision.

 

We are all delighted to be able to extend you this offer and look forward to our
continued working relationship with you. To indicate your acceptance of the
Company’s offer, please sign and date this letter in the space provided below
and return it to me.

 

 

Very truly yours,

ACCEPTED AND AGREED:

 

 

iVOW, INC.

MICHAEL H. OWENS, M.D.

 

 

 

By:

   /s/    GEORGE B. DEHUFF

 

By:

  /s/    MICHAEL H. OWENS

 

George B. DeHuff

Michael H. Owens, M.D.

Chairman, Compensation Committee

Chief Executive Officer

 

 

Date: April 19, 2006

 

Date: April 19, 2006

 

 

 

 

Exhibit A:  Retention Agreement

 

3

--------------------------------------------------------------------------------